DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 14 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the apparatus disclosed in claim 11 can clearly be used without a second board that is required by method claim 14.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolters (2017/0173428) in view of Sindaco (USPAP 2012/0193873) and U.S. Patent Application Publication Number 2008/0042360 (Veikley).
Regarding claim 11, Figure 1 of Wolters shows a bean bag tossing game with a rectangular game board having the recited proximal and distal ends; and, front and rear faces.  Figure 1 of Wolters further shows a plurality of first smaller holes 3 and second larger holes 5.  Figure 1 of Wolters further shows that at least some of the holes are arranged in horizontal rows.  Wolters does not show the recited wall.  Figure 1 of Sindaco shows another bean bag tossing game with a wall 34 adjacent to a row of target holes to adjust the difficulty of the game.  See Sindaco, paragraph [0013].  It would have been obvious to In re Rose, 105 USPQ 237.  Wolters does not explicitly discuss the use of proximal or distal support members but Sindaco teaches that it is well-known in the bean bag tossing game art that the game board can be tilted on an angle toward the players tossing the projectiles using a separate attachment.  See Sindaco, paragraph [0021].  Figures 1-2 of Veikley disclose the use of adjustable height legs  to tilt the game board such that the back legs are longer than the front legs.  The substitution of one known element (adjustable height legs of Veikley) for another (the separate attachment described by Sindaco) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the adjustable legs shown in Veikley would have yielded predictable results, namely, a foldable support system that allows the game board to be tilted to adjust the difficulty of the game.  See Veikley, paragraph [0028].
Regarding claim 12, Wolters discloses that more than two players can play the game does not explicitly discuss the use of a second game board.  See Wolters, paragraph [0052].  Sindaco discloses that an additional board game can be used when multiple players are playing.  See Sindaco, paragraph [0019].  It would have been obvious to provide the Wolters game with another game board since such a modification would have allowed two or more players to play in a fashion similar to that of horseshoes or other traditional target tossing games and that it would have involved a duplication of parts for multiple effect.  To provide for duplicate parts is generally recognized as being within the level of ordinary skill in the art.  See St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8.  To the extent that Wolters, Sindaco or Veikley do not refer to the game boards as offensive or defensive, such limitations .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wolters, Sindaco and Veikley as applied above in view of U.S. Patent Application Publication Number 2018/0056155 (McAuley).
McAuley discloses the equivalence of bean bag tossing games and golf chipping games in addition to the use of nets 108 to completely contain the projectile after it passes through the target hole.  See McAuley, Figure 2; paragraphs [0002] and [0029] and [0031].  To provide the Wolters game board as modified above with a net on the rear of the game board surface would have been obvious to one of ordinary skill in the art, in view of the teachings of McAuley, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the net used in McAuley would allow the Wolters projectiles to be more easily contained and retrieved after they pass through the target holes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.

The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711